MEMORANDUM OPINION
No. 04-04-00218-CR
The STATE of Texas,
Appellant
v.
Jose Homero MONCIVAIS,
Appellee
From the County Court at Law No. 2, Webb County, Texas
Trial Court No. 2001-CRB-000919-L2
Honorable Jesus Garza, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	October 13, 2004
DISMISSED FOR WANT OF PROSECUTION
	The State has appealed the trial court's granting of appellee's Motion to Dismiss the
Complaint and Information.  The State's brief was originally due on June 7, 2004.  On July 8, 2004,
the State filed a "Memorandum," asking this court to "[p]lease use the trial brief in lieu of the
appellate brief."  The request to use the "Memorandum" was denied, and on July 16, 2004, this court
ordered the State to file its appellate brief in this court no later than August 7, 2004.  Our order also
stated that if the State's brief was not filed by August 7, 2004, the appeal would be subject to
dismissal for want of prosecution and that no further extensions would be granted.  The State has not
filed its brief or a motion for extension of time.  Accordingly, on September 9, 2004, this court
ordered the State to show cause in writing no later than September 17, 2004 why this appeal should
not be dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a).  The State has not responded.
Therefore, the appeal is dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b);
see also State v. Garza, 88 S.W.3d 353 (Tex. App.--San Antonio 2002, no pet.) (noting that State's
failure to respond to show cause order indicated prosecuting attorney's lack of interest in pursuing
appeal).
PER CURIAM
Do not publish